Exhibit 10.1

NINTH AMENDMENT AND CONSENT

This Ninth Amendment and Consent (the “Agreement”) to the Credit Agreement
referred to below is dated as of February 27, 2009 and effective in accordance
with Section 4 below, by and among BOWATER INCORPORATED, a corporation organized
under the laws of Delaware (“BI”), BOWATER ALABAMA LLC (formerly known as
Bowater Alabama Inc.), a limited liability company organized under the laws of
Alabama (“BA”), BOWATER NEWSPRINT SOUTH LLC, a limited liability company
organized under the laws of Delaware (“BNS”), BOWATER NEWSPRINT SOUTH OPERATIONS
LLC (formerly known as Bowater Newsprint South Inc.), a limited liability
company organized under the laws of Delaware and the successor by merger to
Bowater Mississippi LLC (“BNSO”), each in its capacity as a Borrower under the
Credit Agreement referred to below (BI, BA, BNS and BNSO are collectively
referred to herein as the “Borrower”), certain Subsidiaries and Affiliates of
the Borrower party hereto (the “Grantors”), ABITIBIBOWATER INC., a corporation
organized under the laws of Delaware (the “Parent”), the Lenders and the
Canadian Lenders party hereto (collectively, the “Consenting Lenders”) pursuant
to an authorization (in the form attached hereto as Exhibit A, each a “Lender
Authorization”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
(the “Administrative Agent”) for the Lenders party to the Credit Agreement
referred to below.

STATEMENT OF PURPOSE:

The Borrower, the Lenders, certain other financial institutions and the
Administrative Agent are parties to the Credit Agreement dated as of May 31,
2006 (as amended by that certain First Amendment dated as of July 20, 2007, that
certain Second Amendment dated as of October 31, 2007, that certain Third
Amendment and Waiver dated as of February 25, 2008, that certain Fourth
Amendment dated as of March 31, 2008, that certain Fifth Amendment dated as of
April 30, 2008, that certain Sixth Amendment dated as of June 30, 2008, that
certain Seventh Amendment and Waiver dated as of August 7, 2008, that certain
Eighth Amendment and Waiver dated as of November 12, 2008, as amended hereby and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

On February 6, 2009, Fairfax Financial Holdings Limited provided additional
liquidity to the Canadian Borrower in an aggregate amount equal to $12,000,000
(the “Fairfax Liquidity”). The Borrower has requested that the Administrative
Agent, the Lenders and the Canadian Lenders consent to (a) the Fairfax
Liquidity, (b) the incurrence of additional Canadian Loans resulting in no less
than $18,000,000 of cash proceeds less all legal, underwriting and other fees
and expenses incurred in connection therewith (the “EDC Loans” and, together
with the Fairfax Liquidity, the “Canadian Additional Credit Loans”),
(c) securing the Canadian Additional Credit Loans with Canadian Collateral
(other than that portion of the Canadian Collateral consisting of New Borrower
Fixed Assets) and (d) the other amendments to the Credit Agreement more
specifically set forth herein.

Subject to the terms and conditions set forth herein, the Administrative Agent
and each of the Consenting Lenders have agreed to grant such requests of the
Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. Except as otherwise provided herein, all capitalized
undefined terms used in this Agreement (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement.

2. Consent. Pursuant to Section 13.2 of the Credit Agreement and subject to the
terms and conditions hereof, including, without limitation, the conditions to
effectiveness set forth in Section 4



--------------------------------------------------------------------------------

hereof, and to the extent consent by the Lenders is required to permit the
Fairfax Liquidity each of the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Consenting Lenders party hereto consents to the
Fairfax Liquidity. In furtherance of the foregoing, and subject to the terms and
conditions hereof, including, without limitation, the conditions to
effectiveness set forth in Section 4 hereof, each of the Administrative Agent,
the Issuing Lender, the Swingline Lender and the other Consenting Lenders party
hereto agrees to waive any breach of the Credit Agreement or default in the
performance or observance of any covenant or agreement contained in Sections 8.2
or 10.1 of the Credit Agreement and Sections 8.2 or 10.1 of the Canadian Credit
Agreement, in each case solely as a result of the Fairfax Liquidity.

3. Credit Agreement Amendments. The Credit Agreement is hereby amended as
follows:

(a) Section 1.1 of the Credit Agreement. Section 1.1 of the Credit Agreement is
hereby amended by adding the following new defined terms in appropriate
alphabetical order:

“Canadian Additional Credit Commitment” means the “Additional Credit Commitment”
as defined in the Canadian Credit Agreement.

“Canadian Additional Credit Lenders” means the “Additional Credit Lenders” as
defined in the Canadian Credit Agreement.

“Exchange Offer” means the offer by Bowater Finance II LLC to exchange all or a
portion of certain Existing Notes in accordance with the terms set forth in that
certain Offering Circular regarding the Exchange Offers and Consent Solicitation
dated as of February 9, 2009 (it being understood and agreed that the
completion, closing and settlement (which is expected to occur on or prior to
March 16, 2009) of the Exchange Offer shall be subject to such Exchange Offer
being on terms and conditions satisfactory to the Administrative Agent, the
Canadian Administrative Agent and the Required Lenders).

“Ninth Amendment” means that certain Ninth Amendment and Consent dated as of
February 27, 2009 by and among the Borrower, the Guarantors and the
Administrative Agent (on behalf of itself and the Lenders and the Canadian
Lenders party thereto).

“Ninth Amendment Effective Date” means February 27, 2009.

“Reversion Date” means the earliest of the following dates:

(a) the date that the Exchange Offer is terminated (it being agreed that the
expiration of the Exchange Offer shall not constitute a termination thereof if
the Exchange Offer expires in accordance with its terms on March 9, 2009 and the
completion, closing and settlement of the Exchange Offer will occur on or before
March 17, 2009);

(b) the date of the completion, closing and settlement of the Exchange Offer;
and

(c) March 17, 2009.

 

2



--------------------------------------------------------------------------------

(b) Section 1.1 of the Credit Agreement. Section 1.1 of the Credit Agreement is
hereby amended by amending and restating the following existing definitions set
forth in Section 1.1 of the Credit Agreement in their entirety as follows:

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Average Utilization:

 

Pricing
Level

  

Average Utilization Percentage

   LIBOR +     Base Rate +  

I

   Greater than 75%    5.50 %   4.50 %

II

   Greater than 35%, but less than or equal to 75%    5.25 %   4.25 %

III

   Less than or equal to 35%    5.00 %   4.00 %

The Applicable Margin shall be determined by the Administrative Agent and
adjusted quarterly on each Calculation Date; provided that the Applicable Margin
shall be based on Pricing Level I from and after the Ninth Amendment Effective
Date until the first Calculation Date occurring after the Ninth Amendment
Effective Date and, thereafter the Pricing Level shall be determined by
reference to the Average Utilization Percentage as of the last day of the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.

“Canadian Pro Rata Percentage” means, as of any date of determination, the
percentage obtained by the following formula:

(a) the aggregate Canadian Credit Agreement Commitment (less the Canadian
Additional Credit Commitment) applicable to all Canadian Lenders as of 11:00
a.m. on such date of determination

divided by

(b) the sum of (i) the aggregate Canadian Credit Agreement Commitment (less the
Canadian Additional Credit Commitment) applicable to all Canadian Lenders as of
11:00 a.m. on such date of determination plus (ii) the aggregate Commitment
applicable to all Lenders as of 11:00 a.m. on such date of determination.

“Collateral” means the collateral security for (a) the Obligations and/or
(b) the Canadian Obligations (or any portion thereof), in each case pledged or
granted pursuant to the Security Documents.

“New Borrower Mortgages” means those certain mortgages, deeds of trust, security
agreements, subordination agreements or other real property security documents
encumbering the

 

3



--------------------------------------------------------------------------------

New Borrower Fixed Assets, in each case in form and substance reasonably
satisfactory to the Administrative Agent and the Canadian Administrative Agent
and executed by the applicable New Borrower in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties and the Canadian Secured
Parties (other than the Canadian Additional Credit Lenders), as amended,
restated, supplemented or otherwise modified from time to time. Unless
specifically excluded, the Supplemental New Borrower Mortgage shall be a New
Borrower Mortgage.

“Overadvance Amount” means, as of the Ninth Amendment Effective Date,
$45,145,414; provided, that such amount shall be reduced to $34,004,474 on the
Reversion Date and will be further reduced in monthly installments on each of
the dates set forth below in the amounts set forth below:

 

Overadvance Amount Reduction Date

   Reduction Amount    Remaining
Overadvance
Amount

March 31, 2009

   $ 11,140,940    $ 22,863,534

Conversion Date

   $ 22,863,534    $ 0

“Supplemental New Borrower Mortgage” means that certain mortgage, deed of trust,
security agreement, subordination agreement or other real property security
document encumbering a fee interest in the Coosa Pines Mill and a leasehold
interest in the Coosa Pines Real Property or otherwise subordinating the
interests of the Industrial Development Board of the City of Childersburg, a
public corporation duly organized and existing under the laws of the State of
Alabama (such Person, the “Supplemental New Borrower Mortgagor”), in the Coosa
Pines Mill or Coosa Pines Real Property to the interests of the Administrative
Agent and the Canadian Administrative Agent therein, in each case in form and
substance reasonably satisfactory to the Administrative Agent and the Canadian
Administrative Agent and executed by the Supplemental New Borrower Mortgagor in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties and the Canadian Secured Parties (other than the Canadian Additional
Credit Lenders), as amended, restated, supplemented or otherwise modified from
time to time.

“U.S. Pro Rata Percentage” means, as of any date of determination, the
percentage obtained by the following formula:

(a) the aggregate Commitment applicable to all Lenders as of 11:00 a.m. on such
date of determination

divided by

(b) the sum of (i) the aggregate Commitment applicable to all Lenders as of
11:00 a.m. on such date of determination plus (ii) the aggregate Canadian Credit
Agreement Commitment (less the Canadian Additional Credit Commitment) applicable
to all Canadian Lenders as of 11:00 a.m. on such date of determination.

 

4



--------------------------------------------------------------------------------

(c) Section 1.1 of the Credit Agreement. The definition of “Agreement” set forth
in Section 1.1 of the Credit Agreement is hereby amended by adding the following
new clause (i) immediately following clause (h) thereof: “, (i) the Ninth
Amendment”.

(d) Section 1.1 of the Credit Agreement. The definition of “Borrowing Base” set
forth in Section 1.1 of the Credit Agreement is hereby amended by replacing the
table set forth in clause (a)(ii) thereof with the following table:

 

Applicable Period

  

Maximum Available Foreign Account Amount

Eighth Amendment Effective Date to but excluding the Reversion Date    Lesser of
(a) $115,000,000 and (b) if the Policy Sublimit is reduced to an amount less
than $75,000,000, the Policy Sublimit as of such date Reversion Date to but
excluding the Conversion Date    Lesser of (a) $100,000,000 and (b) if the
Policy Sublimit is reduced to an amount less than $75,000,000, the Policy
Sublimit as of such date Conversion Date to but excluding June 30, 2009   
Lesser of (a) $75,000,000 and (b) the Policy Sublimit as of such date June 30,
2009 and thereafter    Lesser of (a) $50,000,000 and (b) the Policy Sublimit as
of such date

(e) Section 2.5 of the Credit Agreement. Section 2.5 of the Credit Agreement is
hereby amended by amending and restating subsection (b) thereof in its entirety
as follows:

“(b) Mandatory Reduction.

(i) The Borrower shall permanently reduce the Commitment, without duplication:

(A) as and when the Overadvance Amount is reduced pursuant to, and in accordance
with, the definition of “Overadvance Amount” (such reduction to be made on a
dollar-for-dollar basis) except to the extent that the Commitment has been
previously reduced pursuant to and in accordance with clause (C) of this
Section 2.5(b)(i);

(B) pursuant to, and in accordance with, Section 8.2(b) (including, without
limitation, in connection with the reduction of the Overadvance Amount in
accordance with Section 8.2(b)); and

 

5



--------------------------------------------------------------------------------

(C) on February 28, 2009, by an amount equal to $11,140,940 except to the extent
that the Commitment has been previously reduced pursuant to and in accordance
with clause (A) of this Section 2.5(b)(i).

(ii) In the case of any permanent reduction of the Commitment pursuant to clause
(i) of this Section 2.5(b):

(A) such reduction of the Commitment shall be applied to the Commitment of each
Lender according to its Commitment Percentage; and

(B) all commitment fees accrued until the effective date of any permanent
reduction of the Commitment shall be paid on the effective date of such
permanent reduction.”

(f) Section 5.3 of the Credit Agreement is hereby amended by replacing the
reference to “$70,000,000” in subsection (d) therein with “(i) with respect to
the period from the Ninth Amendment Effective Date until the Exchange Offer is
completed, closed and settled on terms and conditions satisfactory to the
Administrative Agent, the Canadian Administrative Agent and the Required
Lenders, $50,000,000 and (ii) with respect to any other period other than the
period specified in clause (i) of this Section 5.3(d), $70,000,000”.

(g) Section 10.2 of the Credit Agreement. Section 10.2 of the Credit Agreement
is hereby amended by amending and restating subsection (a) in its entirety as
follows:

“(a) (i) Liens of the Administrative Agent for the benefit of the Secured
Parties, (ii) Liens of the Canadian Administrative Agent for the benefit of the
Canadian Secured Parties and (iii) Liens on the New Borrower Fixed Assets of the
Administrative Agent for the benefit of the Secured Parties and the Canadian
Secured Parties (other than the Canadian Additional Credit Lenders) pursuant to
the New Borrower Mortgages;”

(h) Section 10.14 of the Credit Agreement. Section 10.14 of the Credit Agreement
is hereby amended by amending and restating such section in its entirety as
follows:

“SECTION 10.14 Impairment of Security Interests. Take or omit to take any
action, which might or would have the result of materially impairing the
security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent for the
benefit of itself and the Secured Parties or the Canadian Secured Parties (other
than the Canadian Additional Credit Lenders), as the case may be, pursuant to
the Security Documents) any interest whatsoever in the Collateral, except for
Permitted Liens and Asset Dispositions permitted under Section 10.5.”

(i) Section 10.15 of the Credit Agreement is hereby amended by replacing the
reference to “$70,000,000” therein with “(i) with respect to the period from the
Ninth Amendment Effective Date until the Exchange Offer is completed, closed and
settled on terms and conditions satisfactory to the Administrative Agent, the
Canadian Administrative Agent and the Required Lenders, $50,000,000 and
(ii) with respect to any other period other than the period specified in clause
(i) of this Section 10.15(a), $70,000,000 in each case,”.

4. Conditions to Effectiveness. Upon the satisfaction of each of the following
conditions, this Agreement shall be deemed to be effective as of the date hereof
(other than the amendments in Sections 3(c) and 3(d) of this Agreement, which
upon satisfaction of each of the following conditions shall be deemed effective
as of January 30, 2009):

(a) the Administrative Agent shall have received counterparts of this Agreement
executed by (i) either the Administrative Agent (on behalf of itself and each of
the Consenting Lenders by virtue of each Consenting Lender’s execution of a
Lender Authorization) or the requisite Consenting Lenders (by virtue of each
Consenting Lender’s execution of a Lender Authorization), (ii) the Borrower,
(iii) the Parent and (iv) each of the Grantors;

 

6



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received executed Lender Authorizations
from the requisite Consenting Lenders;

(c) the Administrative Agent shall have been reimbursed for all fees and
out-of-pocket charges and other expenses incurred in connection with this
Agreement, including, without limitation, the reasonable fees and disbursements
of (i) counsel for the Administrative Agent and (ii) Capstone Advisory Group,
LLC;

(d) the Administrative Agent shall have received an effective corresponding
amendment to the Canadian Credit Agreement, in form and substance substantially
consistent with this Agreement (with such changes as are applicable only to the
Canadian Credit Agreement), duly executed by the Canadian Administrative Agent,
the Canadian Borrower, the Parent, each Canadian Guarantor and the requisite
Consenting Lenders (whether directly or through a lender authorization) which
such amendment shall provide (i) for the incurrence of the EDC Loans and
(ii) that the Fairfax Liquidity will be an “Additional Credit Loan” (as defined
in the Canadian Credit Agreement), in each case on terms and conditions
satisfactory to the Administrative Agent (such corresponding amendment, the
“Canadian Amendment”);

(e) concurrently with the effectiveness of this Agreement, the Canadian Borrower
shall have received no less than $18,000,000 of cash proceeds (less all legal,
underwriting and other fees and expenses incurred in connection therewith) from
the issuance of the EDC Loans;

(f) the Administrative Agent shall have received an updated rolling 13-week
forecast of cash receipts and disbursements of the Borrower and its Consolidated
Subsidiaries for the 13-consecutive week period beginning on the date of
delivery of such forecast, which forecast shall be in form and substance
reasonably satisfactory the Administrative Agent and the Canadian Administrative
Agent and shall be calculated on a pro forma basis giving effect to (i) the
Fairfax Liquidity, (ii) the amendments to the calculations of the Borrowing
Base, the Canadian Borrowing Base, the Overadvance Amount and the Canadian
Overadvance Amount set forth in this Agreement or the Canadian Amendment, as
applicable and (iii) the issuance of the EDC Loans; and

(g) the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Agreement.

5. Borrowing Limitation. Each Credit Party hereby acknowledges and confirms that
(a) Exhibit B hereto sets forth the aggregate principal amount of all
outstanding Extensions of Credit and Canadian Extensions of Credit (excluding
the Canadian Additional Credit Loans and treating the entire Swingline
Commitment (as defined in the Canadian Credit Agreement) as outstanding) as of
the date hereof and (b) that such amounts are not subject to any defense,
counterclaim, recoupment or offset of any kind. From and after the date hereof
until the completion, closing and settlement of the Exchange Offer, the Borrower
shall be permitted to request Extensions of Credit and the Canadian Borrower
shall

 

7



--------------------------------------------------------------------------------

be permitted to request Canadian Extensions of Credit; provided, that (i) the
aggregate principal of all outstanding Extensions of Credit shall not exceed the
amount set forth on Exhibit B with respect to the Extensions of Credit and
(ii) the aggregate principal of all outstanding Canadian Extensions of Credit
(excluding the Canadian Additional Credit Loans and treating the entire
Swingline Commitment (as defined in the Canadian Credit Agreement) as
outstanding) shall not exceed the amount set forth on Exhibit B with respect to
the Canadian Extensions of Credit.

6. Effect of the Agreement; Agreement Regarding Borrowing Base and Overadvance
Amount.

(a) Except as expressly provided herein, the Credit Agreement and the other Loan
Documents shall remain unmodified and in full force and effect. Except as
expressly set forth herein, this Agreement shall not be deemed (i) to be a
waiver of, or consent to, a modification of or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, (ii) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement
or the other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time, (iii) to be a commitment or any other undertaking or
expression of any willingness to engage in any further discussion with the
Borrower or any other Person with respect to any waiver, amendment, modification
or any other change to the Credit Agreement or the Loan Documents or any rights
or remedies arising in favor of the Lenders or the Administrative Agent, or any
of them, under or with respect to any such documents or (iv) to be a waiver of,
or consent to or a modification or amendment of, any other term or condition of
any other agreement by and among the Borrower, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby. This Agreement shall not be deemed to be an approval or
acceptance of the terms and conditions of the Exchange Offer or to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents with respect to the Exchange Offer.

(b) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the parties hereto acknowledge and agree that if:

(i) the Exchange Offer is terminated (it being agreed that the expiration of the
Exchange Offer shall not constitute a termination thereof if the Exchange Offer
expires in accordance with its terms on March 9, 2009 and the completion,
closing and settlement of the Exchange Offer will occur on or before March 17,
2009); or

(ii) the Exchange Offer shall not have been completed, closed and settled on or
before March 17, 2009 on terms and conditions satisfactory to the Administrative
Agent, the Canadian Administrative Agent and the Required Lenders,

then, in either case upon the earlier to occur of the events described in
clauses (b)(i) and (b)(ii) of this Section 6:

(A) the Overadvance Amount shall be reduced to $34,004,474 as described in this
Agreement and shall be reflected at such reduced amount in calculating the
Overadvance Amount at any time prior to March 31, 2009 for all purposes under
the Credit Agreement, including without limitation, in calculating the Borrowing
Limit for the calendar month ending February 28, 2009 and preparing the
Borrowing Base Certificate for the calendar month ending February 28, 2009; and

 

8



--------------------------------------------------------------------------------

(B) the Maximum Available Foreign Account Amount used (1) in calculating the
Borrowing Base at any time prior to the Conversion Date, including, without
limitation, in calculating the Borrowing Base for the calendar month ending
February 28, 2009 and (2) in preparing the Borrowing Base Certificate at any
time prior to the Conversion Date including, without limitation, for the
calendar month ending February 28, 2009, shall, in each case equal the lesser of
(x) $100,000,000 and (y) if the Policy Sublimit is reduced to an amount less
than $75,000,000, the Policy Sublimit as of such date.

7. Representations and Warranties/No Default. By their execution hereof,

(a) the Parent, the Borrower and each of the Grantors hereby certifies,
represents and warrants to the Administrative Agent and the Lenders that after
giving effect to the consent set forth in Section 2 and the amendments set forth
in Section 3 above, each of the representations and warranties set forth in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects as of the date hereof (except to the extent that (A) any such
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect, in which case such representation or warranty is true
and correct in all respects as of the date hereof or (B) any such representation
or warranty relates only to an earlier date, in which case such representation
or warranty shall remain true and correct as of such earlier date) and that no
Default or Event of Default has occurred or is continuing;

(b) the Parent, the Borrower and each of the Grantors hereby certifies,
represents and warrants to the Administrative Agent and the Lenders that:

(i) it has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other documents executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby;

(ii) this Agreement and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the Parent,
the Borrower and each of the Grantors, and each such document constitutes the
legal, valid and binding obligation of the Parent, the Borrower and each of the
Grantors, enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies; and

(iii) neither EDC nor Fairfax is an Affiliate of the Borrower or any of its
Subsidiaries.

8. Reaffirmations. Each Credit Party (a) agrees that the transactions
contemplated by this Agreement shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, the Credit
Agreement, the Parent Guaranty Agreement, the Subsidiary Guaranty Agreement, the
Collateral Agreement and each other Security Document to which it is a party,
(b) confirms and reaffirms its obligations under the Credit Agreement, the
Parent Guaranty Agreement, the Subsidiary Guaranty Agreement, the Collateral
Agreement and each other Security Document to which it

 

9



--------------------------------------------------------------------------------

is a party and (c) agrees that the Credit Agreement, the Parent Guaranty
Agreement, the Subsidiary Guaranty Agreement, the Collateral Agreement and each
other Security Document to which it is a party remain in full force and effect
and are hereby ratified and confirmed.

9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10. Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

11. Electronic Transmission. A facsimile, telecopy, pdf or other reproduction of
this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy, pdf or
other reproduction hereof.

12. Acknowledgment Regarding Appraisals. The parties hereto hereby agree that
the Administrative Agent has requested appraisals from an appraiser retained by
the Administrative Agent with respect to (a) all Inventory of the Borrower and
its Subsidiaries and (b) the New Borrower Fixed Assets and that all costs,
expenses and fees associated with the preparation and delivery of such
appraisals shall be paid by the Borrower.

13. Agreement Regarding Repayment of the Additional Canadian Credit Loans.
Notwithstanding anything to the contrary set forth in this Agreement, the Credit
Agreement, the Canadian Credit Agreement, the other Loan Documents or any other
Canadian Loan Document it is hereby agreed and acknowledged by the parties
hereto that, prior to the earlier of (a) the completion, closing and settlement
of the Exchange Offer and (b) the Maturity Date (as defined in the Canadian
Credit Agreement), the Borrower and its Subsidiaries shall not cancel, forgive,
make any payment or prepayment on, or redeem or acquire for value (including,
without limitation, by way of depositing with any trustee with respect thereto
money or securities before due for the purpose of paying when due, including any
payments at the scheduled maturity thereof) all or any portion of the Canadian
Additional Credit Loans. Furthermore, the parties hereto agree that any failure
by the Borrower or any of its Subsidiaries to comply with this Section 13 shall,
without any further action by any party, constitute an immediate Event of
Default and an immediate “Event of Default” (as defined in the Canadian Credit
Agreement).

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

BORROWER: BOWATER INCORPORATED By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Senior Vice President and Treasurer

BOWATER ALABAMA LLC By: Bowater Newsprint South LLC, its member By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Manager

BOWATER NEWSPRINT SOUTH LLC By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Manager

BOWATER NEWSPRINT SOUTH OPERATIONS LLC By: Bowater Newsprint South LLC, its
manager By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Manager

PARENT: ABITIBIBOWATER INC. By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Senior Vice President and Chief Financial Officer

[Signature Pages Continue]



--------------------------------------------------------------------------------

GRANTORS: BOWATER AMERICA INC. By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

President

BOWATER NUWAY INC. By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Vice President

BOWATER NUWAY MID-STATES INC. By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Vice President

[Signature Pages Continue]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (on behalf of
itself and the Consenting Lenders who have executed a Lender Authorization) and
as Issuing Lender, Swingline Lender and a Lender By:  

/s/ C. Mark Hedrick

Name:  

C. Mark Hedrick

Title:  

Managing Director



--------------------------------------------------------------------------------

Exhibit A

Form of Lender Authorization



--------------------------------------------------------------------------------

LENDER AUTHORIZATION

Bowater Incorporated and New Borrowers

Bowater Canadian Forest Products Inc.

Ninth Amendment to U.S. Credit Agreement

Eleventh Amendment to Canadian Credit Agreement

February 27, 2009

Wachovia Bank, National Association, as U.S Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

The Bank of Nova Scotia, as Canadian Administrative Agent

40 King Street West

Scotia Plaza, 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Corporate Banking Loan Syndication

 

  Re: (a) The Ninth Amendment dated as of February 27, 2009 (the “U.S.
Agreement”) to that certain Credit Agreement dated as of May 31, 2006 (as
amended, the “U.S. Credit Agreement”) among Bowater Incorporated and the New
Borrowers party thereto (collectively, the “U.S. Borrower”), the lenders party
thereto (the “U.S. Lenders”), and Wachovia Bank, National Association, as
administrative agent (the “U.S. Administrative Agent”) for the U.S. Lenders and
(b) the Eleventh Amendment dated as of February 27, 2009 (the “Canadian
Agreement” and, together with the U.S. Agreement, the “Agreements”) to that
certain Credit Agreement dated as of May 31, 2006 (as amended, the “Canadian
Credit Agreement”) among Bowater Canadian Forest Products Inc. (the “Canadian
Borrower”), the U.S. Borrower, the lenders party thereto (the “Canadian
Lenders”), and The Bank of Nova Scotia, as administrative agent (the “Canadian
Administrative Agent”) for the Canadian Lenders.

This Lender Authorization acknowledges our receipt and review of the execution
copy of the Agreements, each in the form posted on SyndTrak Online or otherwise
distributed to us by the U.S. Administrative Agent or the Canadian
Administrative Agent. By executing this Lender Authorization, we hereby approve
the Agreements and authorize the U.S. Administrative Agent or the Canadian
Administrative Agent (as applicable) to execute and deliver the Agreements on
our behalf.

Each financial institution purporting to be a U.S. Lender and executing this
Lender Authorization agrees or reaffirms that it shall be a party to the
Agreements and the other Loan Documents (as defined in the U.S. Credit
Agreement) to which U.S. Lenders are parties and shall have the rights and
obligations of a “Lender” (as defined in the U.S. Credit Agreement), and agrees
to be bound by the terms and provisions applicable to a “Lender” under each such
agreement. Each financial institution purporting to be a Canadian Lender and
executing this Lender Authorization agrees or reaffirms that it shall be a party
to the Agreements and the other Loan Documents (as defined in the Canadian
Credit Agreement) to which Canadian Lenders are parties and shall have the
rights and obligations of a “Lender” (as defined in the Canadian Credit
Agreement), and agrees to be bound by the terms and provisions applicable to a
“Lender” under each such agreement. In furtherance of the foregoing, each
financial institution executing



--------------------------------------------------------------------------------

this Lender Authorization agrees to execute any additional documents reasonably
requested by the U.S. Administrative Agent or the Canadian Administrative Agent,
as applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.

A facsimile, telecopy, pdf or other reproduction of this Lender Authorization
may be executed by one or more parties hereto, and an executed copy of this
Lender Authorization may be delivered by one or more parties hereto by facsimile
or similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.

 

 

[Insert name of applicable financial institution] By:  

 

Name:  

 

Title:  

 

[Ninth Amendment to US Credit Agreement - Bowater]



--------------------------------------------------------------------------------

Exhibit B

Extensions of Credit and Canadian Extensions of Credit

U.S. EXTENSIONS OF CREDIT (All U.S. Dollar Denominated):

 

Revolving Credit Loans

   US$ 238,750,707.00

Swingline Loans

   US$ 0.00

Letters of Credit

   US$ 70,260,410.00

Total U.S. Extensions of Credit:

   US$ 309,011,117.00 CANADIAN EXTENSIONS OF CREDIT:   

Canadian Dollar Denominated Letters of Credit

   C$ 33,358,173.00

Canadian Dollar Denominated Revolving Credit Loans

   C$ 61,110,910.83

Total Canadian Dollar Denominated Canadian Extensions of Credit:

   C$ 94,469,083.83

US Dollar Denominated Letters of Credit

   US$ 586,532.00

US Dollar Revolving Credit Loans

   US$ 29,500,000

US Dollar Denominated Swingline Commitment

   US$ 10,000,000

Total US Dollar Denominated Canadian Extensions of Credit :

   US$ 40,086,532